Title: Report on the Petition of Christopher Saddler, 19 January 1790
From: Hamilton, Alexander
To: 


Treasury Department, January 19th. 1790.[Communicated on January 19, 1790]
[To the Speaker of the House of Representatives]
In obedience to the order of the House of Representatives of the eleventh Instant. referring to the Secretary of the Treasury, the petition of Christopher Sadler,
The said Secretary Most respectfully reports:
That except the letter from the Collector of the District of Boston and Charlestown accompanying the petition, there is no evidence immediately within reach, respecting the ground of the application for relief.
That though that letter is intirely satisfactory to the mind of the Secretary, that the affair is of a nature to entitle the petitioner to relief; yet he does not consider it as such a document, as, in point of precedent, would justify the interposition of the Legislature to grant it.
The Secretary will therefore take measures for a more regular authentication of the nature of the transaction, and will submit the result. To this, therefore, is the farther inducement of it’s being necessary to ascertain, whether the persons, who may be interested in the forfeiture, are disposed to relinquish their right.
The Secretary, however, begs leave to avail himself of the occasion, to represent to the House, that there are other instances which have come under his notice, in which considerable forfeitures have been incurred, manifestly through inadvertence and want of information; Circumstances which cannot fail to attend the recent promulgation of laws of such a nature, and seem to indicate the necessity, in conformity to the usual policy of Commercial Nations, of vesting somewhere a discretionary power of granting relief.
That necessity, though peculiarly great in the early stages of new regulations, does not cease to operate throughout the progress of them. There occasionally occur incidents, from which heavy and ruinous forfeitures ensue, that require the constant existence of some power capable of affording relief.
The proper investment of such a power is a matter of too much delicacy and importance to be determined otherwise, than upon mature deliberation: Yet the Secretary begs leave to submit to the consideration of the House, whether a temporary Arrangement might not be made with expedition and safety, which would avoid the inconvenience of a Legislative Decision on particular Applications.
All which is humbly submitted.
Alexander Hamilton,Secretary of the Treasury
